       Case 1:19-cv-00801-GTS-DJS Document 24 Filed 10/26/20 Page 1 of 5




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
____________________________________

SHERINE ELDARS,

                              Plaintiff,

v.                                                           1:19-CV-0801
                                                             (GTS/DJS)
SHAO LIN, Ph.D.; DANIELLE E. GRASSO
MS; PATRICK J. PARSONS, Ph.D.;
KATHLEEN A. McDONOUGH, Ph.D.; and
AMELIA BARBADORO, Ph.D., J.D.,

                        Defendants.
____________________________________

APPEARANCES:                                                 OF COUNSEL:

SHERINE ELDARS
   Plaintiff, Pro Se
4281 Express Lane, Suite M5596
Sarasota, FL 34249

HON. LETITIA JAMES                                           BRIAN W. MATULA, ESQ.
Attorney General for the State of New York
   Counsel for Defendants
The Capitol
Albany, NY 12224

GLENN T. SUDDABY, Chief United States District Judge

                                    DECISION and ORDER

       Currently before the Court, in this pro se civil rights action filed by Sherine Eldars

(“Plaintiff”), is Plaintiff’s motion for relief from the Court’s Judgment of July 9, 2020. (Dkt.

No. 20.) For the reasons set forth below, Plaintiff’s motion is granted.

I.     RELEVANT BACKGROUND

       A.      The Court’s Decision and Order of May 19, 2020, and Judgment of July 9,
               2020
      Case 1:19-cv-00801-GTS-DJS Document 24 Filed 10/26/20 Page 2 of 5




       On May 19, 2020, the Court granted Defendants’ motion to dismiss, dismissing

Plaintiff’s First, Third, Fourth, and Fifth Claims with prejudice, but dismissing her Second Claim

(based on an alleged violation of the Equal Protection Clause of the United States Constitution)

without prejudice to the filing of an Amended Complaint addressing the defects in the Complaint

related to that claim identified by the Court in its Decision and Order. (Dkt. No. 18.) The

Court ordered that any such Amended Complaint must be filed within 30 days of the date of that

Decision and Order. (Id.)

       On July 9, 2020, the Court issued a Judgment dismissing Plaintiff’s Complaint in its

entirety based on Plaintiff’s failure to file an Amended Complaint as ordered by the Court.

(Dkt. No. 19.)

       B.        Plaintiff’s Memorandum of Law on Her Motion for Relief from Judgment

       On August 3, 2020, Plaintiff filed her motion for relief from the Court’s Judgment of July

9, 2020. (Dkt. No. 20, Attach. 2.) In her motion, Plaintiff argues that the Court should excuse

her failure to comply with its deadline to file an Amended Complaint because she did not receive

notice of the Court’s Decision and Order of May 19, 2020, within the time that was allowed for

her to file an Amended Complaint. (Id.) Specifically, Plaintiff argues that (a) her mail is

forwarded to her by a professional company through her provided address in Florida, but she

never received the mailed notice of the Court’s Decision and Order, noting that the COVID-19

pandemic has caused disruption of postal service in various countries and “mail delay and loss

was observed during quarantine time,” and (b) although she has a PACER account to monitor the

Court’s proceedings in this case, she was not able to log into her PACER account during

quarantine because of a “technical problem at her computer that could not be fixed then due to



                                                2
       Case 1:19-cv-00801-GTS-DJS Document 24 Filed 10/26/20 Page 3 of 5




COVID-19 pandemic quarantine restrictions.” (Id.) Plaintiff further argues that her failure to

comply with the Court’s Order to file an Amended Complaint was not voluntary and was based

on the fact that she had not had notice of the Court’s Decision and Order of May 19, 2020. (Id.)

II.    GOVERNING LEGAL STANDARD

       Rule 60(b) of the Federal Rules of Civil Procedure provides that “the court may relieve a

party or its legal representative from a final judgment, order, or proceeding for the following

reasons: (1) mistake, inadvertence, surprise, or excusable neglect; (2) newly discovered evidence

that, with reasonable diligence, could not have been discovered in time to move for a new trial

under Rule 59(b); (3) fraud . . . misrepresentation, or misconduct by an opposing party; (4) the

judgment is void; (5) the judgment has been satisfied, released, or discharged; it is based on an

earlier judgment that has been reversed or vacated; or applying it prospectively is no longer

equitable; or (6) any other reason that justifies relief.” Fed. R. Civ. P. 60(b). “Relief is

available under subdivision (b)(6), however, only in ‘extraordinary circumstances.’’” Buck v.

Davis, 137 S. Ct. 759, 772 (2017) (quoting Gonzalez v. Crosby, 545 U.S. 524, 535 [2005]). “A

motion under Rule 60(b) must be made within a reasonable time––and for reasons (1), (2), and

(3), no more than a year after the entry of the judgment or order or the date of the proceeding.

Fed. R. Civ. P. 60(c)(1).

III.   ANALYSIS

       After careful consideration, the Court grants Plaintiff’s motion for relief from the

Judgment of July 9, 2020. Although Plaintiff’s explanations are somewhat lacking in detail, the

Court finds that her explanation of not receiving the Court’s mailing of the Decision and Order

of May 19, 2020, and her inability to access PACER during the relevant 30 day period, along



                                                 3
       Case 1:19-cv-00801-GTS-DJS Document 24 Filed 10/26/20 Page 4 of 5




with her pro se status and the exigencies of the COVID-19 restrictions at the relevant time, merit

permitting her an opportunity to submit an Amended Complaint now that she is aware of the

Court’s Decision and Order. Specifically, the Court finds that, affording special solicitude to

Plaintiff’s pro se status, Plaintiff’s explanation sufficiently meets the requirement of showing

mistake, inadvertence, surprise, or excusable neglect under Fed. R. Civ. P. 60(b)(1), and her

motion under that section is timely filed. See Scaglione v. Mamaroneck Union Free Sch. Dist.,

216 F. App’x 116, 118 (2d Cir. 2007) (noting that an assertion that the plaintiff did not receive

service of the judgment while his notice of appeal would have been timely might constitute

excusable neglect under Rule 60[b][1] and remanding to the district court to rule explicitly on

that question). The Court therefore will allow Plaintiff 30 days from the date of this Decision

and Order to file an Amended Complaint correcting the pleading defects (identified in the

Court’s Decision and Order of May 19, 2020) in her Second Claim asserting a violation of her

equal protection rights. The Court also wishes to make clear that nothing in this current

Decision and Order alters or vacates the Court’s Decision and Order of May 19, 2020; it merely

relieves Plaintiff of the portion of the Judgment of July 9, 2020, that converted the dismissal

without prejudice of her Second Claim into a dismissal with prejudice. All claims other than her

Second Claim remain dismissed with prejudice and may not be reasserted in any Amended

Complaint Plaintiff might file.

       ACCORDINGLY, it is

       ORDERED that Defendant’s motion for relief from the Court’s Judgment of July 9,

2020 (Dkt. No. 20), is GRANTED; and it is further

       ORDERED that the Second Claim of Plaintiff’s Complaint is REINSTATED to the



                                                 4
       Case 1:19-cv-00801-GTS-DJS Document 24 Filed 10/26/20 Page 5 of 5




extent discussed in this Decision and Order and consistent with the Decision and Order of May

19, 2020; and it is further

        ORDERED that the Second Claim of Plaintiff’s Complaint shall be DISMISSED with

prejudice and without further order of this Court UNLESS, within THIRTY (30) DAYS from

the date of this Decision and Order, she files an AMENDED COMPLAINT correcting the

pleading defects identified in the Decision and Order of May 19, 2020; and it is further

        ORDERED that any Amended Complaint that Plaintiff chooses to file shall be a

complete pleading, which will supercede her original Complaint in all respects, and may not

incorporate any portion of her original Complaint by reference, in accordance with Local Rule

7.1(a)(4) of the District’s Local Rules of Practice; 1 and it is further

        ORDERED that any Amended Complaint that Plaintiff chooses to file may not reassert

any claims that have been dismissed with prejudice by the Decision and Order of May 19, 2020;

and it is further

        ORDERED that nothing in this Decision and Order shall preclude Defendants from

again moving to dismiss the remaining claim in this action for failure to state a claim to the

extent that Defendants can demonstrate that Plaintiff has, in re-pleading that claim, failed to

comply with the Decision and Order of May 19, 2020.

Dated: October 26, 2020
       Syracuse, New York




1
        Plaintiff is respectfully advised to, in her Amended Complaint, repeat the relevant factual
allegations in both her Complaint and opposition memorandum of law in addition to adding any
new relevant factual allegations in accordance with the Court’s decision.
                                                    5
